Name: Council Regulation (EEC) No 284/81 of 20 January 1981 compensating Greece for its contribution to the cost of the financial mechanism and the supplementary measures for the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 81 Official Journal of the European Communities No L 32/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 284/81 of 20 January 1981 compensating Greece for its contribution to the cost of the financial mechanism and the supplementary measures for the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Hellenic Republic shall receive the amounts necessary to compensate it for the additional financial burden falling upon it as a result of the payments to be made to the United Kingdom from the budget for the financial year 1981 in respect of 1980 under application of Regulations (EEC) No 2743/80 and (EEC) No 2744/80 . Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion (1), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Court of Audi ­ tors (3), Whereas the amount of the supplementary measures in favour of the United Kingdom, established by Regu ­ lation (EEC) No 2744/80 (4), shall be calculated according to the rules set out in Annex II to that Regulation and with account being taken of the amounts resulting from application of the financial mechanism as adapted by Regulation (EEC) No 2743/80 (5) ; whereas the relevant appropriations shall be entered in the budget for the financial year following the year to which they refer ; Whereas the measures in favour of the United Kingdom for 1980 relate to a period preceding the accession of the Hellenic Republic ; whereas, there ­ fore, the Hellenic Republic should receive financial compensation for the sums corresponding to the increase, during the financial year 1981 , in the budget contributions incurred by financing the measures in favour of the United Kingdom for 1980 , The financial compensation defined in Article 1 shall be made to the extent that payments are made, in implementation of the budget for the financial year 1981 and for 1980 , to the United Kingdom under application of Regulations (EEC) No 2743/80 and (EEC) No 2744/80 . For this purpose the Commission shall , during the first month following each quarter and as part of the implementation of the budget for the financial year 1981 , make the necessary calculations as to the amount of the refunds to be made from the budget and which the Hellenic Republic is to receive, and shall make the corresponding payments . Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council . The President  Ch . A van der KLAAUW ( ») OJ No C 311 , 29, 11 . 1980, p . 6 . (2) OJ No C 346, 31 . 12. 1980, p . 29 . (3) Opinion delivered on 9 December 1980 (not yet published in the Official Journal). (4) OJ No L 284, 29 . 10 . 1980, p . 4 . (5) OJ No L 284, 29 . 10 . 1980, p . 1 .